ITEMID: 001-79017
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TRZNADEL v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1970 and lives in Wrocław.
5. On 15 April 1999 the applicant was detained on remand until 14 July 1999 on suspicion of two attempted murders. The court based its detention order on a reasonable suspicion that the applicant had committed the offences, on the severity of the likely penalty, which gave rise to a fear that the applicant would obstruct the proceedings, and on the risk of the applicant’s going into hiding as he had done previously.
6. On an unknown date a bill of indictment was lodged. The applicant was charged with two attempted murders and possession of an unlicensed weapon.
7. Subsequent decisions on the extension of the applicant’s pre-trial detention were taken on 10 June 1999, 8 September 1999, 10 December 1999, 9 March 2000, 23 May 2000, 12 December 2000, 14 September 2000, 12 March 2002, 27 June 2002, 13 September 2002, 16 December 2002, 21 March 2003, 27 June 2003 and 16 December 2004.
8. In all the above-mentioned decisions the courts relied on the same grounds for detention as those given in the first detention order. In some of them the courts also referred to the complexity of the case, the need to conduct further investigations, the probability of collusion between the applicant and other co-accused and exertion of unlawful pressure on witnesses by the applicant. They also stressed that the applicant had previously gone into hiding.
9. The applicant appealed against the decisions extending his detention on several occasions. All of his appeals were dismissed.
10. On many occasions the applicant requested release from detention or the imposition of a more lenient preventive measure. His requests were dismissed.
11. Hearings were held on the following dates: 9 November 1999, 10 December 1999, 24 February 2000, 9 March 2000, 23 May 2000, 20 June 2000, 21 July 2000, 14 September 2000, 17 October 2000, 16 November 2000, 12 December 2000 and 30 January 2001.
12. On 2 February 2001 the Legnica Regional Court changed the legal qualification of the offences and convicted the applicant of attempted robbery endangering the lives others as well as possession of a weapon. It sentenced him to 10 years’ imprisonment. Both the prosecutor and the applicant lodged appeals.
13. On 29 April 2002 the Wrocław Court of Appeal quashed the judgment and remitted the case.
14. A hearing was held on 13 September 2002. A hearing of 18 October 2002 was cancelled due to a lay judge’s absence. A hearing of 15 November 2002 was adjourned since the accused who had been detained had not been transported to the hearing, and a hearing of 17 January 2003 was adjourned since the applicant had challenged the impartiality of the judges. Subsequent hearings were held on 14 February 2003, 21 March 2003, 25 April 2003, 30 May 2003, 27 June 2003, 12 September 2003, 10 October 2003, 21 November 2003, 5 December 2003 and 14 January 2004.
15. On 21 January 2004 the Legnica Regional Court gave a judgment. It convicted the applicant of one attempted murder and acquitted him of the other attempted murder and possession of an unlicensed weapon. The prosecutor and the applicant appealed.
16. On 5 May 2004 the Wrocław Court of Appeal quashed the judgment and remitted the case.
17. Subsequent hearings were held on 28 July 2004, 7 September 2004, 23 September 2004, 12 October 2004, 26 October 2004, 16 November 2004, 23 November 2004, 7 December 2004, 16 December 2004, 11 January 2005, 25 January 2005, 8 February 2005, 1 March 2005, 12 March 2005, 29 March 2005, 10 April 2005, 26 April 2005, 13 May 2005, 31 May 2005 and 21 June 2005.
18. On 23 June 2005 the Legnica Regional Court convicted the applicant of two attempted murders and possession of a weapon and sentenced him to twelve years’ imprisonment. On 9 August 2005 the applicant lodged an appeal which he had drafted himself. On 16 August 2005 the applicant appealed through a lawyer.
19. On 17 February 2006 the Wrocław Court of Appeal upheld the judgment. The judgment is final.
20. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
